

EX. 10.01
THE E.W. SCRIPPS COMPANY
2010 LONG-TERM INCENTIVE PLAN
(Amended and Restated as of May 6, 2019)


1.     Establishment, Purpose, Duration.
(a)    The E.W. Scripps Company, an Ohio corporation (the “Company”),
established The E. W. Scripps Company 2010 Long-Term Incentive Plan (the
“Plan”), effective as of May 13, 2010 (the “Effective Date”). The Plan permits
the granting of Nonqualified Stock Options, Incentive Stock Options, Stock
Appreciation Rights, Restricted Shares, Restricted Share Units, Performance
Shares, Performance Units, Other Stock-Based Awards, Purchase Rights and
Dividend Equivalents. Definitions of capitalized terms used in the Plan are
contained in Section 2 of the Plan. The Plan, as previously amended and restated
as of February 24, 2015, is hereby amended and restated, as set forth herein, as
of May 6, 2019 (the “2019 Restatement Date”) subject to the approval by holders
of the common voting shares of the Company.
(b)    The purpose of the Plan is to attract and retain Directors, officers and
other key employees of the Company and its Subsidiaries and to provide to such
persons incentives and rewards for superior performance.
(c)    No Award may be granted under the Plan after the day immediately
preceding the fifth (5th) anniversary of the 2019 Restatement Date, or such
earlier date as the Board shall determine. The Plan will remain in effect with
respect to outstanding Awards until no Awards remain outstanding.
(d)    The E. W. Scripps Company 1997 Long-Term Incentive Plan, as amended (the
“1997 Plan”) terminated in its entirety effective immediately after the
Effective Date; provided that all outstanding awards under the 1997 Plan as of
the date of the Effective Date shall remain outstanding and shall be
administered and settled in accordance with the provisions of the 1997 Plan.
2.     Definitions. As used in the Plan, the following definitions shall apply.
“1997 Plan” has the meaning given such term in Section 1(a) of the Plan.
“Affiliate” means any Person controlling or under common control with the
Company or any Person of which the Company directly or indirectly has Beneficial
Ownership of securities having a majority of the voting power.
“Applicable Laws” means the applicable requirements relating to the
administration of equity-based compensation plans under U.S. state corporate
laws, U.S. federal and state securities laws, the Code, any stock exchange or
quotation system on which the Shares are listed or quoted and the applicable
laws of any other country or jurisdiction where Awards are granted under the
Plan.


-1-

--------------------------------------------------------------------------------




“Award” means a Nonqualified Stock Option, Incentive Stock Option, SAR,
Restricted Shares Award, Restricted Share Unit, Performance Share, Performance
Unit, Other Stock-Based Award, Purchase Right, or Dividend Equivalent granted
pursuant to the terms and conditions of the Plan.
“Award Agreement” means either: (a) an agreement, either in written or
electronic format, entered into by the Company and a Participant setting forth
the terms and provisions applicable to an Award granted under the Plan; or (b) a
statement, either in written or electronic format, issued by the Company to a
Participant describing the terms and provisions of such Award, which need not be
signed by the Participant.
“Beneficial Ownership” and “Beneficial Owner” have the meanings given such terms
in Rule 13d-3 promulgated under the Exchange Act.
“Board” means the Board of Directors of the Company.
“Cause” as a reason for a Participant’s termination of employment or service
shall have the meaning assigned such term in (a) the employment agreement, if
any, between the Participant and the Company or Subsidiary, or (b) if during the
applicable severance protection period, the severance plan, or if applicable the
change in control severance plan, covering the Participant and the Company or
Subsidiary. If the Participant is not a party to an employment agreement or
severance plan with the Company or a Subsidiary in which such term is defined,
then unless otherwise defined in the applicable Award Agreement, “Cause” shall
mean: (x) commission of a felony or an act or series of acts that results in
material injury to the business or reputation of the Company or any Subsidiary;
(y) willful failure to perform duties of employment or service, if such failure
has not been cured in all material respects within twenty (20) days after the
Company or any Subsidiary, as applicable, gives notice thereof; or (z) breach of
any material term, provision or condition of employment or service, which breach
has not been cured in all material respects within twenty (20) days after the
Company or any Subsidiary, as applicable, gives notice thereof.
“Change in Control” occurs when (except as may be otherwise prescribed by the
Committee in an Award Agreement): (a) any Person becomes a Beneficial Owner of a
majority of the outstanding common voting shares, $0.01 par value, of the
Company (or shares of capital stock of the Company with comparable or unlimited
voting rights), excluding, however, any person that is or becomes a party to the
Scripps Family Agreement, dated October 15, 1992, as amended currently and as it
may be amended from time to time in the future (the “Family Agreement”); (b) the
majority of the Board consists of individuals other than Incumbent Directors; or
(c) assets of the Company accounting for 90% or more of the Company’s revenues
(hereinafter referred to as “substantially all of the Company’s assets”) are
disposed of pursuant to a merger, consolidation, sale, or plan of liquidation
and dissolution (unless the parties to the Family Agreement have Beneficial
Ownership of, directly or indirectly, a controlling interest (defined as owning
a majority of the voting power) in the entity surviving such merger or
consolidation or acquiring such assets upon such sale or in connection with such
plan of liquidation and dissolution).
“Code” means the Internal Revenue Code of 1986, as amended.


-2-

--------------------------------------------------------------------------------




“Committee” means the Committee, as specified in Section 4(a) of the Plan,
appointed by the Board to administer the Plan.
“Company” has the meaning given such term in Section 1(a) of the Plan and any
successor thereto.
“Date of Grant” means the date as of which an Award is determined to be
effective and designated in a resolution by the Committee and is granted
pursuant to the Plan. The Date of Grant shall not be earlier than the date of
the resolution and action therein by the Committee. In no event shall the Date
of Grant be earlier than the Effective Date.
“Detrimental Activity” except as may be otherwise specified in a Participant’s
Award Agreement, means: (a) engaging in any activity of competition, as
specified in any covenant not to compete set forth in any agreement between a
Participant and the Company or a Subsidiary, including, but not limited to, the
Participant’s Award Agreement or any severance plan maintained by the Company or
a Subsidiary that covers the Participant, during the period of restriction
specified in the agreement or plan prohibiting the Participant from engaging in
such activity; (b) engaging in any activity of solicitation, as specified in any
covenant not to solicit set forth in any agreement between a Participant and the
Company or a Subsidiary, including, but not limited to, the Participant’s Award
Agreement or any severance plan maintained by the Company or a Subsidiary that
covers the Participant, during the period of restriction specified in the
agreement or plan prohibiting the Participant from engaging in such activity;
(c) the disclosure of confidential information to anyone outside the Company or
a Subsidiary, or the use in other than the Company’s or a Subsidiary’s business
in violation of any covenant not to disclose set forth in any agreement between
a Participant and the Company or a Subsidiary, including, but not limited to,
the Participant’s Award Agreement or any severance plan maintained by the
Company or a Subsidiary that covers the Participant, during the period of
restriction specified in the agreement or plan prohibiting the Participant from
engaging in such activity; (d) the violation of any development and inventions,
ownership of works, or similar provision set forth in any agreement between a
Participant and the Company or a Subsidiary, including, but not limited to, the
Participant’s Award Agreement or any severance plan maintained by the Company or
a Subsidiary that covers the Participant; (e) Participant’s commission of any
act of fraud, misappropriation or embezzlement against or in connection with the
Company or any of its Subsidiaries or their respective businesses or operations,
or (f) a conviction, guilty plea or plea of nolo contendere of Participant for
any crime involving dishonesty or for any felony.
“Director” means any individual who is a member of the Board who is not an
Employee.
“Dividend Equivalents” means the equivalent value (in cash or Shares) of
dividends that would otherwise be paid on the Shares subject to an Award but
that have not been issued or delivered, as described in Section 13 of the Plan.
“Effective Date” has the meaning given such term in Section 1(a) of the Plan.
“Employee” means any employee of the Company or a Subsidiary; provided, however,
that for purposes of determining whether any person may be a Participant for
purposes of any grant of


-3-

--------------------------------------------------------------------------------




Incentive Stock Options, the term “Employee” has the meaning given to such term
in Section 3401(c) of the Code, as interpreted by the regulations thereunder and
Applicable Law.
“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations thereunder, as such law, rules and regulations may be amended from
time to time.
“Exercise Price” means the price at which a Share may be purchased by a
Participant pursuant to a Stock Option.
“Fair Market Value” means, as of any date, the value of a Share determined as
follows: (a) the closing sale price per Share as reported on the NASDAQ, or if
there are no sales on such day, on the immediately preceding trading day during
which a sale occurred; and (b) in the absence of such markets for the Shares,
the Fair Market Value shall be determined by the Committee in good faith (which
determination shall, to the extent applicable, be made in a manner that complies
with Section 409A of the Code), and such determination shall be conclusive and
binding for all purposes.
“Grant Price” means the price established at the time of grant of an SAR
pursuant to Section 7 of the Plan, used to determine whether there is any
payment due upon exercise of the SAR.
“Incentive Stock Option” or “ISO” means a Stock Option that is designated as an
Incentive Stock Option and that is intended to meet the requirements of Section
422 of the Code.
“Nonqualified Stock Option” means a Stock Option that is not intended to meet
the requirements of Section 422 of the Code or otherwise does not meet such
requirements.
“Other Stock-Based Awards” means an equity-based or equity-related Award not
otherwise described by the terms of the Plan, granted in accordance with the
terms and conditions set forth in Section 11 of the Plan.
“Participant” means any eligible individual as set forth in Section 5 of the
Plan who holds one or more outstanding Awards.
“Performance-Based Exception” means the performance-based exception from the tax
deductibility limitations of Section 162(m) of the Code.
“Performance Objectives” means the measurable performance objective or
objectives established by the Committee pursuant to the Plan. Any Performance
Objectives may relate to the performance of the Company or one or more of its
Subsidiaries, divisions, departments, units, functions, partnerships, joint
ventures or minority investments, product lines or products, or the performance
of the individual Participant. The Performance Objectives may be made relative
to the performance of a group of comparable companies, or published or special
index that the Committee, in its sole discretion, deems appropriate, or the
Company may select Performance Objectives as compared to various stock market
indices. Performance Objectives may be stated as a combination of the listed
factors.
“Performance Period” means the period during which a Performance Objective must
be met.


-4-

--------------------------------------------------------------------------------




“Performance Share” means a bookkeeping entry that records the equivalent of one
Share awarded pursuant to Section 10 of the Plan.
“Performance Unit” means a bookkeeping entry that records a unit awarded
pursuant to Section 10 of the Plan.
“Period of Restriction” means the period during which Restricted Shares,
Restricted Share Units or Other Stock-Based Awards are subject to a substantial
risk of forfeiture (based on the passage of time, the achievement of Performance
Objectives, or upon the occurrence of other events as determined by the
Committee, at its discretion), as provided in Sections 8, 9 and 11 herein.
“Person” has the meaning given such term in Section 3(a)(9) of the Exchange Act,
and as used in Sections 13(d) and 14(d) thereof, including a “group” (as defined
in Section 13(d) of the Exchange Act).
“Plan” means The E.W. Scripps Company 2010 Long-Term Incentive Plan, as amended
from time to time.
“Purchase Right” means the grant of a right to purchase Shares pursuant to
Section 12 of the Plan.
“Restricted Shares” means Shares granted or sold pursuant to Section 8 of the
Plan as to which neither the substantial risk of forfeiture nor the prohibition
on transfers referred to in such Section 8 has expired.
“Restricted Share Units” means a grant of the right to receive Shares or cash at
the end of a specified Period of Restriction made pursuant to Section 9 of the
Plan.
“SEC” means the United States Securities and Exchange Commission.
“Share” means a Class A Common Share of the Company, $0.01 par value per share,
or any security into which such Share may be changed by reason of any
transaction or event of the type referred to in Section 18 of the Plan.
“Stock Appreciation Right” or “SAR” means a right granted pursuant to Section 7
of the Plan.
“Stock Option” means a right to purchase a Share granted to a Participant under
the Plan in accordance with the terms and conditions set forth in Section 6 of
the Plan. Stock Options may be either Incentive Stock Options or Nonqualified
Stock Options.
“Subsidiary” means a corporation, company or other entity (a) more than fifty
percent (50%) of whose outstanding shares or securities (representing the right
to vote for the election of directors or other managing authority) are now or
hereafter, owned or controlled, directly or indirectly, by the Company, or (b)
which does not have outstanding shares or securities (as may be the case in a
partnership, limited liability company, joint venture or unincorporated
association), but more than fifty percent (50%) of whose ownership interest
representing the right generally to make decisions


-5-

--------------------------------------------------------------------------------




for such other entity is now or hereafter, owned or controlled, directly or
indirectly, by the Company; provided, however, that for purposes of determining
whether any person may be a Participant for purposes of any grant of Incentive
Stock Options, the term “Subsidiary” has the meaning given to such term in
Section 424(f) of the Code, as interpreted by the regulations thereunder and
Applicable Law.
“Substitute Awards” means Awards that are granted in assumption of, or in
substitution or exchange for, outstanding awards previously granted by an entity
acquired directly or indirectly by the Company or with which the Company
directly or indirectly combines.
“Ten Percent Shareholder” shall mean any Participant who owns more than ten
percent (10%) of the combined voting power of all classes of stock of the
Company, within the meaning of Section 422 of the Code.
3.     Shares Available Under the Plan.
(a)    The maximum number of Shares that may be issued or delivered pursuant to
Awards under the Plan shall be 7 million, plus the number of Shares described in
Section 3(b) of the Plan. The aggregate number of Shares available for issuance
or delivery under the Plan shall be subject to adjustment as provided in Section
18 of the Plan. Shares issued or delivered pursuant to an Award may be
authorized but unissued Shares, treasury Shares, including Shares purchased in
the open market, or a combination of the foregoing.
(b)    Any Shares remaining available for issuance under the 1997 Plan as of the
Effective Date shall be added to the number of Shares that may be issued or
delivery pursuant to the Plan as provided in Section 3(a) of the Plan and shall
be available for issuance or delivery pursuant to grants of Awards under the
Plan. If, on or after the Effective Date any outstanding award granted pursuant
to the 1997 Plan terminates or is forfeited without having been exercised in
full, or if any award granted pursuant to the 1997 Plan is settled (or can be
paid only) in cash, or Shares underlying any outstanding award granted pursuant
to the 1997 Plan are withheld by the Company or any Subsidiary to satisfy a tax
withholding obligation, then the underlying Shares, to the extent of any such
forfeiture, termination, cash settlement or withholding, shall be added to the
number of Shares that may be issued or delivery pursuant to the Plan as provided
in Section 3(a) of the Plan and shall be available for issuance or delivery
pursuant to grants of Awards under the Plan.
(c)    If any Award granted pursuant to the Plan terminates or is forfeited
without having been exercised in full, or if any Award granted pursuant to the
Plan is settled (or can be paid only) in cash, then the underlying Shares, to
the extent of any such forfeiture, termination or cash settlement, again shall
be available for grant under the Plan and credited toward the Plan limit as set
forth in Section 3(a) of the Plan. Except as may be required by reason of
Section 422 and related provisions of the Code, Shares issued or delivered under
the Plan as a Substitute Award or in settlement of a Substitute Award shall not
reduce or be counted against the Shares available for Awards under the Plan and
will not count against the Plan limit as set forth in Section 3(a) of the Plan
to the extent that the rules and regulations of any stock exchange or other
trading market on which the Shares are listed or traded provide an exemption
from shareholder approval for


-6-

--------------------------------------------------------------------------------




assumption, substitution, conversion, adjustment, or replacement of outstanding
awards in connection with mergers, acquisitions, or other corporate
combinations.
(d)    Notwithstanding any other provision herein, the following Shares shall
not again be available for grant as described above: (i) Shares tendered in
payment of the Exercise Price of a Stock Option, (ii) Shares withheld by the
Company or any Subsidiary to satisfy a tax withholding obligation, and (iii)
Shares that are repurchased by the Company with Stock Option proceeds. Moreover,
all Shares covered by a SAR, to the extent that it is exercised and settled in
Shares, and whether or not Shares are actually issued or delivered to the
Participant upon exercise of the right, shall be considered issued or delivered
pursuant to the Plan for purposes of Section 3(a) of the Plan.
(e)    Subject to adjustment as provided in Section 18 of the Plan, up to
4,000,000 Shares may be issued or delivered with respect to ISOs.
(f)    Subject to adjustment as provided in Section 18 of the Plan, the
following limits shall apply with respect to Awards that are intended to qualify
for the Performance-Based Exception:
(i)    The maximum aggregate number of Shares that may be subject to Stock
Options or SARs granted in any calendar year to any one Participant shall be
2,000,000 Shares.
(ii)    The maximum aggregate number of Restricted Shares and Shares issuable or
deliverable under Performance Shares, Restricted Share Units and Other
Stock-Based Awards granted in any calendar year to any one Participant shall be
1,500,000 Shares.
(iii)    The maximum aggregate compensation that can be paid pursuant to
Performance Units or cash-based Awards under Section 11 of the Plan granted in
any calendar year to any one Participant shall be $3,000,000 or a number of
Shares having an aggregate Fair Market Value not in excess of such amount.
(iv)    The maximum Dividend Equivalents that may be paid in any calendar year
to any one Participant shall be $300,000 or a number of shares having an
aggregate Fair Market Value not in excess of such amount.
(g)    Notwithstanding any other provision of the Plan to the contrary, the
aggregate grant date fair value (determined in accordance with applicable
financial accounting rules) of all Awards granted to any Director during any
single calendar year for services as a Director (excluding Awards made at the
election of the Director in lieu of all or a portion of annual and committee
cash retainers), taken together with any cash fees paid to such person during
such calendar year, shall not exceed $300,000 with respect to any Director who
is serving in a capacity other than non-executive Chairman, and $500,000 with
respect to any Director who is serving as non-executive Chairman.
4.     Administration of the Plan.


-7-

--------------------------------------------------------------------------------




(a)    The Plan shall be administered by the Compensation Committee of the Board
or such other committee (the “Committee”) as the Board shall select consisting
of two or more members of the Board each of whom is a “non-employee director”
within the meaning of Rule 16b-3 (or any successor rule) of the Exchange Act, an
“outside director” under regulations promulgated under Section 162(m) of the
Code, and an “independent director” under the NASDAQ rules. The members of the
Committee shall be appointed from time to time by, and shall serve at the
discretion of, the Board.
(b)    Subject to Applicable Laws and the provisions of the Plan (including any
other powers given to the Committee hereunder), and except as otherwise provided
by the Board, the Committee shall have full and final authority in its
discretion to take all actions determined by the Committee to be necessary in
the administration of the Plan, including, without limitation, discretion to:
select Award recipients; determine the sizes and types of Awards; determine the
terms and conditions of Awards in a manner consistent with the Plan; grant
waivers of terms, conditions, restrictions and limitations applicable to any
Award, or accelerate the vesting or exercisability of any Award, in a manner
consistent with the Plan; construe and interpret the Plan and any Award
Agreement or other agreement or instrument entered into under the Plan;
establish, amend, or waive rules and regulations for the Plan’s administration;
and take such other action, not inconsistent with the terms of the Plan, as the
Committee deems appropriate.
(c)    The Board may reserve to itself any or all of the authority and
responsibility of the Committee under the Plan or may act as administrator of
the Plan for any and all purposes. To the extent the Board has reserved any
authority and responsibility or during any time that the Board is acting as
administrator of the Plan, it shall have all the powers of the Committee
hereunder, and any reference herein to the Committee (other than in this Section
4(c)) shall include the Board. To the extent any action of the Board under the
Plan conflicts with actions taken by the Committee, the actions of the Board
shall control.
(d)    To the extent permitted by Applicable Laws, the Committee may, in its
discretion, delegate to one or more Directors or Employees any of the
Committee’s authority under the Plan. The acts of any such delegates shall be
treated hereunder as acts of the Committee with respect to any matters so
delegated.
(e)    The Committee shall have no obligation to treat Participants or eligible
Participants uniformly, and the Committee may make determinations under the Plan
selectively among Participants who receive, or Employees or Directors who are
eligible to receive, Awards (whether or not such Participants or eligible
Employees or Directors are similarly situated). All determinations and decisions
made by the Committee pursuant to the provisions of the Plan and all related
orders and resolutions of the Committee shall be final, conclusive and binding
on all persons, including the Company, its Subsidiaries, its shareholders,
Directors, Employees, and their estates and beneficiaries.
5.     Eligibility and Participation.
(a)    Each Employee and Director is eligible to participate in the Plan.


-8-

--------------------------------------------------------------------------------




(b)    Subject to the provisions of the Plan, the Committee may, from time to
time, select from all eligible Employees and Directors those to whom Awards
shall be granted and shall determine, in its sole discretion, the nature of any
and all terms permissible by Applicable Law and the amount of each Award.
(c)    Notwithstanding the foregoing provisions of this Section 5, Incentive
Stock Options may be granted only to eligible Participants who are Employees of
the Company (or a “parent” or “subsidiary” as defined in Section 424(e) and (f)
of the Code). Eligible Participants who are Employees of a Subsidiary may be
granted Stock Options or Stock Appreciation Rights under the Plan only if the
Subsidiary qualifies as an “eligible issuer of service recipient stock” within
the meaning of Section 409A of the Code.
6.     Stock Options. Subject to the terms and provisions of the Plan, the
Committee, at any time and from time to time, may grant Stock Options to
Participants in such number as the Committee shall determine. Each Stock Option
grant shall be evidenced by an Award Agreement and shall be subject to the
following provisions:
(a)    The Award Agreement shall separately designate whether the Stock Options
are intended to be Incentive Stock Options or Nonqualified Stock Options. Any
Incentive Stock Option granted under the Plan shall contain such terms and
conditions, consistent with the Plan, as the Committee may determine to be
necessary to comply with Section 422 of the Code.
(b)    The Award Agreement shall specify an Exercise Price for each grant of a
Stock Option, which shall be at least equal to the Fair Market Value of a Share
on the Date of Grant. In the case of an Incentive Stock Option granted to a Ten
Percent Shareholder, the Exercise Price for each grant of a Stock Option shall
be at least equal to one hundred ten percent (110%) of the Fair Market Value of
a Share on the Date of Grant.
(c)    The Award Agreement shall specify the expiration date for each Stock
Option; provided, however, that no Stock Option shall be exercisable later than
the tenth (10th) anniversary of its Date of Grant. In the case of an Incentive
Stock Option granted to a Ten Percent Shareholder, the Incentive Stock Option
shall not be exercisable later than the fifth (5th) anniversary of its Date of
Grant.
(d)    Subject to Section 14 of the Plan, the Award Agreement shall specify the
period or periods of continuous service by the Participant with the Company or
any Subsidiary that is necessary, the Performance Objectives that must be
achieved, or any other conditions that must be satisfied, before the Stock
Option or installments thereof will become exercisable.
(e)    The Award Agreement shall specify whether the Exercise Price shall be
payable to the Company: (i) in cash or its equivalent; (ii) subject to such
terms, conditions and limitations as the Committee may prescribe, by tendering
(either by actual delivery or attestation) unencumbered Shares previously
acquired by the Participant exercising such Stock Option having an aggregate
Fair Market Value at the time of exercise equal to the total Exercise Price;
(iii) by a cashless exercise (including by withholding Shares deliverable upon
exercise and through a broker-assisted arrangement to the extent permitted by
Applicable Laws); (iv) by any other method approved


-9-

--------------------------------------------------------------------------------




or accepted by the Committee in its sole discretion; or (v) by a combination of
the foregoing methods. The Committee may limit any method of payment for
administrative convenience, to comply with Applicable Laws, or otherwise.
(f)    The Award Agreement shall set forth the extent to which the Participant
shall have the right to exercise the Stock Option following termination of the
Participant’s employment or provision of services to the Company and/or its
Subsidiaries, as the case may be.
(g)    Notwithstanding anything in this Section 6 to the contrary, Stock Options
designated as ISOs shall not be eligible for treatment under the Code as ISOs,
and shall instead be treated as Nonqualified Stock Options, to the extent that
either (i) the aggregate Fair Market Value of Shares (determined as of the Date
of Grant) with respect to which such Stock Options are exercisable for the first
time by the Participant during any calendar year (under all plans of the Company
and any Subsidiary) exceeds $100,000, taking Stock Options into account in the
order in which they were granted; or (ii) such Stock Options otherwise remain
exercisable but are not exercised within three (3) months after termination of
employment (or such other period of time provided in Section 422 of the Code).
7.     Stock Appreciation Rights. Subject to the terms and provisions of the
Plan, the Committee, at any time and from time to time, may grant SARs to
Participants in such number as the Committee shall determine. Each SAR grant
shall be evidenced by an Award Agreement and shall be subject to the following
provisions:
(a)    The Award Agreement shall specify a Grant Price for each grant of a SAR.
The Grant Price for a SAR shall be at least equal to the Fair Market Value of a
Share on the Date of Grant.
(b)    The Award Agreement shall set forth the expiration date for each SAR;
provided, however, that no SAR shall be exercisable later than the tenth (10th)
anniversary of its Date of Grant.
(c)    Subject to Section 14 of the Plan, the Award Agreement for a SAR shall
specify the period or periods of continuous service by the Participant with the
Company or any Subsidiary that is necessary, the Performance Objectives that
must be achieved, or any other conditions that must be satisfied, before the SAR
or installments thereof will become exercisable.
(d)    Upon the exercise of a SAR, a Participant shall be entitled to receive
payment from the Company in an amount determined by multiplying: (i) the excess
of the Fair Market Value of a Share on the date of exercise over the Grant
Price, by (ii) the number of Shares with respect to which the SAR is exercised.
The payment upon the SAR exercise shall be in cash, Shares of equivalent value,
or in some combination thereof, as determined by the Committee in its sole
discretion. The determination of the Committee with respect to the form of
payout of SARs shall be set forth in the Award Agreement pertaining to the grant
of the Award.


-10-

--------------------------------------------------------------------------------




(e)    The Award Agreement shall set forth the extent to which the Participant
shall have the right to exercise the SAR following termination of the
Participant’s employment with or provision of services to the Company and/or its
Subsidiaries, as the case may be.
8.     Restricted Shares. Subject to the terms and provisions of the Plan, the
Committee, at any time and from time to time, may grant or sell Restricted
Shares to Participants in such number as the Committee shall determine. Each
grant or sale of Restricted Shares shall be evidenced by an Award Agreement and
shall be subject to the following provisions:
(a)    Each grant or sale of Restricted Shares shall constitute an immediate
transfer of the ownership of Shares to the Participant in consideration of the
performance of services, subject to the substantial risk of forfeiture and
restrictions on transfer as provided in this Section 8.
(b)    Each such grant or sale may be made without additional consideration or
in consideration of a payment by such Participant that is less than the Fair
Market Value per Share at the Date of Grant.
(c)    Subject to Section 14 of the Plan, the Award Agreement shall specify the
Period of Restriction for each Restricted Shares grant.
(d)    During the applicable Period of Restriction, the transferability of the
Restricted Shares shall be prohibited or restricted in the manner and to the
extent prescribed by the Committee and set forth in the Award Agreement (which
restrictions may include, without limitation, rights of repurchase or first
refusal in the Company or provisions subjecting the Restricted Shares to a
continuing substantial risk of forfeiture in the hands of any transferee).
(e)    Unless otherwise determined by the Committee in its sole discretion and
set forth in the Award Agreement, to the extent permitted or required by
Applicable Law, as determined by the Committee, Participants holding Restricted
Shares may be granted the right to exercise full voting rights with respect to
those Shares during the Period of Restriction.
(f)    Any such grant or sale of Restricted Shares may require that any or all
dividends or other distributions paid thereon during the period of such
restrictions be automatically deferred and reinvested in additional Restricted
Shares, which may be subject to the same restrictions as the underlying Award.
(g)    Unless otherwise directed by the Committee, (i) all certificates
representing Restricted Shares will be held in custody by the Company until all
restrictions thereon have lapsed, together with a stock power or powers executed
by the Participant in whose name such certificates are registered, endorsed in
blank and covering such Shares, or (ii) all uncertificated Restricted Shares
will be in book entry form with appropriate restrictions entered into the
records of the Company’s transfer agent relating to the transfer of such
Restricted Shares, and any required notice shall be provided.
(h)    The Committee may provide in an Award Agreement that the Award of
Restricted Shares is conditioned upon the Participant making or refraining from
making an election


-11-

--------------------------------------------------------------------------------




with respect to the Award under Section 83(b) of the Code. If a Participant
makes an election pursuant to Section 83(b) of the Code concerning a Restricted
Shares Award, the Participant shall be required to file promptly a copy of such
election with the Company.
9.     Restricted Share Units. Subject to the terms and provisions of the Plan,
the Committee, at any time and from time to time, may grant or sell Restricted
Share Units to Participants in such number as the Committee shall determine.
Each grant or sale of Restricted Share Units shall be evidenced by an Award
Agreement and shall be subject to the following provisions:
(a)    Each such grant or sale of Restricted Share Units shall constitute the
agreement by the Company to issue or deliver Shares to the Participant following
the end of the Period of Restriction in consideration of the performance of
services.
(b)    Each such grant or sale of Restricted Share Units may be made without
additional consideration or in consideration of a payment by such Participant
that is less than the Fair Market Value per Share at the Date of Grant.
(c)    Subject to Section 14 of the Plan, the Award Agreement shall specify the
Period of Restriction for each Restricted Share Unit grant.
(d)    Each Award Agreement shall set forth the payment date for the Restricted
Share Units, which date shall not be earlier than the end of the applicable
Period of Restriction.
(e)    The Award Agreement shall specify whether the Company shall pay earned
Restricted Share Units by issuance or delivery of Shares or by payment in cash
of an amount equal to the Fair Market Value of such Shares (or a combination
thereof).
10.     Performance Shares and Performance Units. Subject to the terms and
provisions of the Plan, the Committee, at any time and from time to time, may
grant Performance Shares or Performance Units to Participants in such number as
the Committee shall determine. Each grant of Performance Shares or Performance
Units shall be evidenced by an Award Agreement and shall be subject to the
following provisions:
(a)    Each Performance Unit shall have an initial dollar value determined by
the Committee. Each Performance Share shall have an initial value equal to the
Fair Market Value of a Share on the Date of Grant. The Committee shall set
Performance Objectives in its sole discretion which, depending on the extent to
which they are met, will determine the value and/or number of Performance Units
or Performance Shares that will be paid to the Participant.
(b)    Subject to Section 14 of the Plan, the Award Agreement shall specify the
Performance Period for each grant of Performance Shares and Performance Units.
(c)    Subject to the terms of the Plan, after the applicable Performance Period
has ended, the holder of Performance Units or Performance Shares shall be
entitled to receive payout on the value and number of Performance Units or
Performance Shares earned by the Participant


-12-

--------------------------------------------------------------------------------




over the Performance Period, based on the extent to which the corresponding
Performance Objectives have been achieved.
(d)    Each Award Agreement shall set forth the date for settlement of the
Performance Shares and Performance Units, which date shall not be earlier than
the end of the Performance Period and following the Committee’s determination of
the achievement of applicable Performance Objectives and related goals
established by the Committee.
(e)    The Award Agreement shall specify whether the earned Performance Shares
and earned Performance Units shall be paid by the Company by issuance or
delivery of Shares, Restricted Shares or Restricted Share Units or by payment in
cash of an amount equal to the Fair Market Value of such Shares (or a
combination thereof).
11.     Other Stock-Based Awards.
(a)    Subject to the terms and provisions of the Plan, the Committee, at any
time and from time to time, may grant or sell Other Stock-Based Awards that may
be denominated or payable in, valued in whole or in part by reference to, or
otherwise based on, or related to, Shares or factors that may influence the
value of Shares, including, without limitation, convertible or exchangeable debt
securities, other rights convertible or exchangeable into Shares, purchase
rights for Shares, awards with value and payment contingent upon performance of
the Company or business units thereof or any other factors designated by the
Committee, and awards valued by reference to the book value of Shares or the
value of securities of, or the performance of specified Subsidiaries or
affiliates or other business units of, the Company. The Committee shall
determine the terms and conditions of such awards, including the Period of
Restriction, if applicable. Shares issued or delivered pursuant to an award in
the nature of a purchase right granted under this Section 11 shall be purchased
for such consideration, paid for at such times, by such methods, and in such
forms, including, without limitation, cash, Shares, other awards, notes or other
property, as the Committee shall determine.
(b)    Cash awards, as an element of or supplement to any other Award granted
under the Plan, may also be granted pursuant to this Section 11.
(c)    Subject to Section 14 of the Plan, the Committee is authorized to grant
Shares purely as a “bonus” and not subject to any restrictions or conditions, or
to grant Shares or other Awards in lieu of obligations of the Company or a
Subsidiary to pay cash or deliver other property under the Plan or under other
plans or compensatory arrangements, subject to such terms as shall be determined
by the Committee.
12.Employee Stock Purchase Sub-Plan Subject to the terms and conditions of the
Plan, the Committee may, at any time and from time to time, grant Purchase
Rights on the terms, and subject to the conditions, of the Employee Stock
Purchase Sub-Plan attached as Exhibit A.
13.Dividend Equivalents. At the discretion of the Committee, Awards granted
pursuant to the Plan may provide Participants with the right to receive Dividend
Equivalents, which may be paid currently or credited to an account for the
Participants, and may be settled in cash and/or Shares,


-13-

--------------------------------------------------------------------------------




as determined by the Committee in its sole discretion, subject in each case to
such terms and conditions as the Committee shall establish. No Dividend
Equivalents shall relate to Shares underlying a Stock Option or SAR unless such
Dividend Equivalent rights are explicitly set forth as a separate arrangement
and do not cause any such Stock Option or SAR to be subject to Section 409A of
the Code. Except as provided by the Committee in connection with a Change in
Control or the termination of a Participant’s employment or service with the
Company or a Subsidiary, any Dividend Equivalents with respect to any Award that
vest based on the achievement of Performance Objectives shall be accumulated
until such Award is earned, and such Dividend Equivalents shall not be paid if
the Performance Objectives are not satisfied.
14.Minimum Vesting Requirements. Notwithstanding any other provision of the Plan
to the contrary, Awards granted under the Plan shall vest no earlier than the
first anniversary of the date the Award is granted (excluding, for this purpose,
any (i) Awards granted pursuant to Section 12 of the Plan, (ii) Shares delivered
in lieu of fully vested cash Awards or deferred compensation obligations related
to Director fees, (iii) Substitute Awards, and (iv) Awards to Directors that
vest on the earlier of the one year anniversary of the date of grant or the next
annual meeting of shareholders (provided that such vesting period may not be
less than fifty (50) weeks after grant)); provided, however, that the Committee
may grant Awards without regard to the foregoing minimum vesting requirement
with respect to a maximum of five percent (5%) of the total number of Shares
remaining available for issuance under the Plan under Section 3(b) as of the
Restatement Date (subject to adjustment under Section 18); and, provided
further, for the avoidance of doubt, that the foregoing restriction does not
apply to the Committee’s discretion to provide for accelerated exercisability or
vesting of any Award, including in cases of retirement, death, disability, other
termination of employment or a Change in Control, in the terms of the Award or
otherwise.
15.     Compliance with Section 409A. Awards granted under the Plan shall be
designed and administered in such a manner that they are either exempt from the
application of, or comply with, the requirements of Section 409A of the Code. To
the extent that the Committee determines that any award granted under the Plan
is subject to Section 409A of the Code, the Award Agreement shall incorporate
the terms and conditions necessary to avoid the imposition of an additional tax
under Section 409A of the Code upon a Participant. Notwithstanding any other
provision of the Plan or any Award Agreement (unless the Award Agreement
provides otherwise with specific reference to this Section 15): (a) an Award
shall not be granted, deferred, accelerated, extended, paid out, settled,
substituted or modified under the Plan in a manner that would result in the
imposition of an additional tax under Section 409A of the Code upon a
Participant; and (b) if an Award is subject to Section 409A of the Code, and if
the Participant holding the award is a “specified employee” (as defined in
Section 409A of the Code, with such classification to be determined in
accordance with the methodology established by the Company), no distribution or
payment of any amount shall be made before a date that is six (6) months
following the date of such Participant’s “separation from service” (as defined
in Section 409A of the Code) or, if earlier, the date of the Participant’s
death. Although the Company intends to administer the Plan so that Awards will
be exempt from, or will comply with, the requirements of Section 409A of the
Code, the Company does not warrant that any Award under the Plan will qualify
for favorable tax treatment under Section 409A of the Code or any other
provision of federal, state, local, or non-United States law. The


-14-

--------------------------------------------------------------------------------




Company shall not be liable to any Participant for any tax, interest, or
penalties the Participant might owe as a result of the grant, holding, vesting,
exercise, or payment of any Award under the Plan.
16.     Compliance with Section 162(m).
(a)    The Committee may specify that the granting, vesting or payment of an
Award will be conditioned upon the degree of attainment of one or more
Performance Objectives. If the Award is intended to qualify for the
Performance-Based Exception, then the Performance Objectives shall be based on
specified levels of or growth in one or more of the following criteria and the
Performance Objectives with respect to other Awards shall be based on such
criteria as determined by the Committee in its discretion, which may include
(but shall not be limited to) the following criteria: earnings per share;
segment profit; gross margin; operating or other expenses; earnings before
interest and taxes (“EBIT”), earnings before interest, taxes, depreciation and
amortization; free cash flow; net income; return on investment (determined with
reference to one or more categories of income or cash flow and one or more
categories of assets, capital or equity); stock price appreciation; viewer
ratings or impressions; online revenue; online segment profit; website traffic;
market share; and revenue.
(b)    The Performance Period for any Award that is intended to qualify for the
Performance-Based Exception shall be specified in the Award Agreement. The
Performance Objectives shall be established not later than ninety (90) days
after the beginning of the Performance Period or, if earlier, by the date which
is no later than the date that twenty five percent (25%) of the applicable
Performance Period has elapsed.
(c)    Notwithstanding any other provision of the Plan, payment or vesting of
any Award that is intended to qualify for the Performance-Based Exception shall
not be made until the Committee certifies in writing that the applicable
Performance Objectives and any other material terms of such Award were in fact
satisfied in a manner conforming to applicable regulations under Section 162(m)
of the Code. The Committee shall not have discretion to increase the amount of
compensation that is payable upon achievement of the designated Performance
Objectives for an Award intended to qualify for the Performance-Based Exception,
but the Committee may reduce the amount of compensation that is payable upon
achievement of the designated Performance Objectives.
17.     Transferability.
(a)    Except as otherwise determined by the Committee pursuant to the
provisions of Section 17(c) of the Plan, no Award or Dividend Equivalents paid
with respect to an Award made under the Plan shall be transferable by the
Participant except by will or the laws of descent and distribution; provided,
that if so determined by the Committee, each Participant may, in a manner
established by the Board or the Committee, designate a beneficiary to exercise
the rights of the Participant with respect to any Award upon the death of the
Participant and to receive Shares or other property issued or delivered under
such Award. Except as otherwise determined by the Committee, Stock Options and
SARs will be exercisable during a Participant’s lifetime only by him or her or,
in the event of the Participant’s legal incapacity to do so, by his or her
guardian or legal


-15-

--------------------------------------------------------------------------------




representative acting on behalf of the Participant in a fiduciary capacity under
state law and/or court supervision.
(b)    The Committee may specify in an Award Agreement that part or all of the
Shares that are to be issued or delivered by the Company upon the exercise of
Stock Options or SARs, upon the termination of the Period of Restriction
applicable to Restricted Shares or Restricted Share Units or upon payment under
any grant of Performance Shares or Performance Units will be subject to further
restrictions on transfer.
(c)    Notwithstanding Section 17(a) of the Plan, the Committee may determine
that Awards (other than Incentive Stock Options) may be transferable by a
Participant, without payment of consideration therefor by the transferee, only
to any one or more family members (as defined in the General Instructions to
Form S-8 under the Securities Act of 1933, or any successor provision) of the
Participant; provided, however, that (i) no such transfer shall be effective
unless reasonable prior notice (as specified by the Committee and set forth in
the Award Agreement) thereof is delivered to the Company and such transfer is
thereafter effected in accordance with any terms and conditions that shall have
been made applicable thereto by the Board or the Committee, and (ii) any such
transferee shall be subject to the same terms and conditions hereunder as the
Participant.
18.     Adjustments. In the event of any equity restructuring (within the
meaning of Financial Accounting Standards Board Accounting Standards
Codification Topic 718, Compensation – Stock Compensation), such as a stock
dividend, stock split, spinoff, rights offering, or recapitalization through a
large, nonrecurring cash dividend, the Committee shall cause there to be an
equitable adjustment in the numbers of Shares specified in Section 3 of the Plan
and, with respect to outstanding Awards, in the number and kind of Shares
subject to outstanding Awards, the Exercise Price, Grant Price or other price of
Shares subject to outstanding Awards, in each case to prevent dilution or
enlargement of the rights of Participants. In the event of any other change in
corporate capitalization, or in the event of a merger, consolidation,
liquidation, or similar transaction, the Committee may, in its sole discretion,
cause there to be an equitable adjustment as described in the foregoing
sentence, to prevent dilution or enlargement of rights; provided, however, that,
unless otherwise determined by the Committee, the number of Shares subject to
any Award shall always be rounded down to a whole number. Notwithstanding the
foregoing, the Committee shall not make any adjustment pursuant to this Section
18 that would (a) cause any Stock Option intended to qualify as an ISO to fail
to so qualify; (b) cause an Award that is otherwise exempt from Section 409A of
the Code to become subject to Section 409A, or (c) cause an Award that is
subject to Section 409A of the Code to fail to satisfy the requirements of
Section 409A. The determination of the Committee as to the foregoing
adjustments, if any, shall be conclusive and binding on Participants under the
Plan.
19.     Fractional Shares. The Company shall not be required to issue or deliver
any fractional Shares pursuant to the Plan and, unless otherwise provided by the
Committee, fractional shares shall be settled in cash.
20.     Withholding Taxes. To the extent required by Applicable Law, a
Participant shall be required to satisfy, in a manner satisfactory to the
Company or Subsidiary, as applicable, any withholding tax obligations that arise
by reason of a Stock Option or SAR exercise, the vesting of


-16-

--------------------------------------------------------------------------------




or settlement of Shares under an Award, an election pursuant to Section 83(b) of
the Code or otherwise with respect to an Award. The Company and its Subsidiaries
shall not be required to issue or deliver Shares, make any payment or to
recognize the transfer or disposition of Shares until such obligations are
satisfied. The Committee may permit or require these obligations to be satisfied
by having the Company withhold a portion of the Shares that otherwise would be
issued or delivered to a Participant upon exercise of the Stock Option or SAR or
upon the vesting or settlement of an Award, or by tendering Shares previously
acquired, in each case having a Fair Market Value equal to the minimum amount
required to be withheld or paid (or, if permitted by the Company, such higher
amount that will not result in adverse accounting consequences for the Company
or a Subsidiary). Any such elections are subject to such conditions or
procedures as may be established by the Committee and may be subject to
disapproval by the Committee.
21.     Foreign Employees. In order to facilitate the making of any Award or
combination of Awards under the Plan, the Committee may provide for such special
terms for Awards to Participants who are foreign nationals or who are employed
by the Company or any Subsidiary outside of the United States of America as the
Committee may consider necessary or appropriate to accommodate differences in
local law, tax policy or custom. Moreover, the Committee may approve such
supplements to or amendments, restatements or alternative versions of the Plan
as it may consider necessary or appropriate for such purposes, without thereby
affecting the terms of the Plan as in effect for any other purpose, and the
Corporate Secretary or other appropriate officer of the Company may certify any
such document as having been approved and adopted in the same manner as the
Plan. No such special terms, supplements, amendments or restatements, however,
shall include any provisions that are inconsistent with the terms of the Plan as
then in effect unless the Plan could have been amended to eliminate such
inconsistency without further approval by the shareholders of the Company.
22.     Change in Control.
(a)    Except as otherwise provided in a Participant’s Award Agreement or
pursuant to Section 22(b) of the Plan, upon the occurrence of a Change in
Control, unless otherwise specifically prohibited under Applicable Laws:
(i)    any and all outstanding Stock Options and SARs granted hereunder shall
become immediately vested and exercisable and shall remain exercisable for the
full duration of their term;
(ii)    any Period of Restriction or other restriction imposed on Restricted
Shares, Restricted Share Units, and Other Stock-Based Awards shall immediately
lapse; and
(iii)    any and all Performance Shares, Performance Units and other Awards (if
performance-based) shall immediately vest in full at the target level.
(b)    In connection with a Change in Control, the Committee may, in its sole
discretion, either by the terms of the Award Agreement applicable to any Award
or by resolution adopted prior to the occurrence of the Change in Control,
provide that any outstanding Award (or a portion thereof) shall, upon the
occurrence of such Change in Control, be cancelled in exchange


-17-

--------------------------------------------------------------------------------




for a payment in cash in an amount based on the Fair Market Value of the Shares
subject to the Award (less any Exercise Price or Grant Price), which amount may
be zero (0) if applicable.
23.     Detrimental Activity; Forfeiture and Recoupment.
(a)    If the Committee determines a Participant has engaged in any Detrimental
Activity, either during service with the Company or a Subsidiary or after
termination of such service, then, promptly upon receiving notice of the
Committee’s determination, the Participant shall:
(i)    forfeit all Awards granted under the Plan to the extent then held by the
Participant;
(ii)    return to the Company or the Subsidiary all Shares that the Participant
has not disposed of that had been acquired within two (2) years prior to the
date of the Participant’s initial commencement of the Detrimental Activity, in
exchange for payment by the Company or the Subsidiary of any amount actually
paid therefor by the Participant; and
(iii)    with respect to any Shares acquired within two (2) years prior to the
date of the Participant’s initial commencement of the Detrimental Activity
pursuant to Awards granted under the Plan that were disposed of, pay to the
Company or the Subsidiary, in cash, the excess, if any, of: (A) the Fair Market
Value of the Shares on the date acquired, over (B) any amount actually paid by
the Participant for the Shares.
(b)    To the extent that such amounts are not immediately returned or paid to
the Company as provided herein, the Company may, to the extent permitted by law,
seek other remedies, including a set-off of the amounts so payable to it against
any amounts that may be owing from time to time by the Company or a Subsidiary
to the Participant for any reason, including, without limitation, wages, or
vacation pay or other benefits; provided, however, that, except to the extent
permitted by Treasury Regulation Section 1.409A-3(j)(4), such set-off shall not
apply to amounts that are “deferred compensation” within the meaning of Section
409A of the Code.
(c)    Any Award granted to a Participant shall be subject to forfeiture or
repayment pursuant to the terms of any applicable compensation recovery policy
adopted by the Company, including any such policy that may be adopted to comply
with the Dodd-Frank Wall Street Reform and Consumer Protection Act or any rules
or regulations issued by the SEC or applicable securities exchange.
24.     Amendment, Modification and Termination.
(a)    The Board may at any time and from time to time, alter, amend, suspend or
terminate the Plan in whole or in part; provided, however, that no alteration or
amendment that requires shareholder approval in order for the Plan to continue
to comply with the NASDAQ rules or any rule promulgated by the SEC or any other
securities exchange on which Shares are listed or any other Applicable Laws
shall be effective unless such amendment shall be approved by the requisite vote
of shareholders of the Company entitled to vote thereon within the time period
required under such applicable listing standard or rule.


-18-

--------------------------------------------------------------------------------




(b)    The Committee may in its sole discretion at any time (i) provide that all
or a portion of a Participant’s Stock Options, SARs, and other Awards in the
nature of rights that may be exercised become fully or partially exercisable;
(ii) provide that all or a part of the Period of Restriction or other time-based
vesting restrictions on all or a portion of the outstanding Awards shall lapse,
and/or that any Performance Objectives or other performance-based criteria with
respect to any Awards shall be deemed to be wholly or partially satisfied; or
(iii) waive any other limitation or requirement under any such Award, in each
case, as of such date as the Committee may, in its sole discretion, declare.
Unless otherwise determined by the Committee, any such adjustment that is made
with respect to an Award that is intended to qualify for the Performance-Based
Exception shall be made at such times and in such manner as will not cause such
Awards to fail to qualify under the Performance-Based Exception. Additionally,
the Committee shall not make any adjustment pursuant to this Section 24(b) that
would cause an Award that is otherwise exempt from Section 409A of the Code to
become subject to Section 409A; or that would cause an Award that is subject to
Section 409A of the Code to fail to satisfy the requirements of Section 409A.
(c)    Except for adjustments made pursuant to Section 18 of the Plan, the Board
or the Committee will not, without the further approval of the shareholders of
the Company, authorize the amendment of any outstanding Stock Option or SAR to
reduce the Exercise Price or Grant Price, respectively. No Stock Option or SAR
will be cancelled and replaced with awards having a lower Exercise Price or
Grant Price, respectively, or for another Award, or for cash without further
approval of the shareholders of the Company, except as provided in Section 18 of
the Plan. Furthermore, no Stock Option or SAR will provide for the payment, at
the time of exercise, of a cash bonus or grant or sale of another Award without
further approval of the shareholders of the Company. This Section 24(c) is
intended to prohibit the repricing of “underwater” Stock Options or SARs without
shareholder approval and will not be construed to prohibit the adjustments
provided for in Section 18 of the Plan.
(d)    Notwithstanding any other provision of the Plan to the contrary (other
than Sections 18, 22(b) and 24(e) of the Plan), no termination, amendment,
suspension, or modification of the Plan or an Award Agreement shall adversely
affect in any material way any Award previously granted under the Plan, without
the written consent of the Participant holding such Award. Notwithstanding the
preceding sentence, any ISO granted under the Plan may be modified by the
Committee to disqualify such Stock Option from treatment as an “incentive stock
option” under Section 422 of the Code.
(e)    Notwithstanding any other provision of the Plan to the contrary, the
Committee shall be authorized to make minor or administrative amendments to the
Plan and may amend the Plan or an Award Agreement, to take effect retroactively
or otherwise, as deemed necessary or advisable for the purpose of conforming the
Plan or an Award Agreement to any present or future Applicable Law (including,
but not limited to, Section 409A of the Code), and to the administrative
regulations and rulings promulgated there under.
25.     Applicable Laws. The obligations of the Company with respect to Awards
under the Plan shall be subject to all Applicable Laws and such approvals by any
governmental agencies as the Committee determines may be required. The Plan and
each Award Agreement shall be


-19-

--------------------------------------------------------------------------------




governed by the laws of the State of Ohio, excluding any conflicts or choice of
law rule or principle that might otherwise refer construction or interpretation
of the Plan to the substantive law of another jurisdiction. Unless otherwise
provided in the Award Agreement, Participants are deemed to submit to the
exclusive jurisdiction and venue of the state courts of Hamilton County, Ohio
and the federal courts in the Southern District of Ohio, to resolve any and all
issues that may arise out of or relate to the Plan or any related Award
Agreement.
26.     Substitute Awards for Awards Granted by Other Entities. Substitute
Awards may be granted under the Plan for grants or awards held by employees of a
company or entity who become Employees or Directors of the Company or a
Subsidiary as a result of the acquisition, merger or consolidation of the
employer company by or with the Company or a Subsidiary. Except as otherwise
provided by Applicable Law and notwithstanding anything in the Plan to the
contrary, the terms, provisions and benefits of the Substitute Awards so granted
may vary from those set forth in or required or authorized by the Plan to such
extent as the Committee at the time of the grant may deem appropriate to
conform, in whole or part, to the terms, provisions and benefits of grants or
awards in substitution for which they are granted.
27.     Miscellaneous.
(a)    Except with respect to Stock Options and SARs, the Committee may permit
Participants to elect to defer the issuance or delivery of Shares or the
settlement of Awards in cash under the Plan pursuant to such rules, procedures
or programs as it may establish for purposes of the Plan. The Committee also may
provide that deferred issuances and settlements include the payment or crediting
of Dividend Equivalents or interest on the deferral amounts. All elections and
deferrals permitted under this provision shall comply with Section 409A of the
Code, including setting forth the time and manner of the election (including a
compliant time and form of payment), the date on which the election is
irrevocable, and whether the election can be changed until the date it is
irrevocable.
(b)    The Plan shall not confer upon any Participant any right with respect to
continuance of employment or other service with the Company or any Subsidiary,
nor shall it interfere in any way with any right the Company or any Subsidiary
would otherwise have to terminate such Participant’s employment or other service
at any time. No Employee or Director shall have the right to be selected to
receive an Award under the Plan, or, having been so selected, to be selected to
receive future Awards.
(c)    Neither a Participant nor any other person shall, by reason of
participation in the Plan, acquire any right or title to any assets, funds or
property of the Company or any Subsidiary, including without limitation, any
specific funds, assets or other property which the Company or any Subsidiary may
set aside in anticipation of any liability under the Plan. A Participant shall
have only a contractual right to an Award or the amounts, if any, payable under
the Plan, unsecured by any assets of the Company or any Subsidiary, and nothing
contained in the Plan shall constitute a guarantee that the assets of the
Company or any Subsidiary shall be sufficient to pay any benefits to any person.


-20-

--------------------------------------------------------------------------------




(d)    If any provision of the Plan is or becomes invalid, illegal or
unenforceable in any jurisdiction, or would disqualify the Plan or any Award
under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended or limited in scope to conform to Applicable Laws
or, in the discretion of the Committee, it shall be stricken and the remainder
of the Plan shall remain in full force and effect.
(e)    By accepting any benefit under the Plan, each Participant and each person
claiming under or through any such Participant shall be conclusively deemed to
have indicated their acceptance and ratification of, and consent to, all of the
terms and conditions of the Plan and any action taken under the Plan by the
Committee, the Board or the Company, in any case in accordance with the terms
and conditions of the Plan.
(f)    No Participant or any eligible Employee or Director shall have any claim
to be granted any Award under the Plan. No Participant shall have any rights as
a shareholder with respect to any Shares subject to Awards granted to him or her
under the Plan prior to the date as of which he or she is actually recorded as
the holder of such Shares upon the stock records of the Company.
(g)    No payment under the Plan shall be taken into account in determining any
benefits under any pension, retirement, savings, profit sharing, group
insurance, welfare or benefit plan of the Company or any Subsidiary unless
provided otherwise in such other plan.
(h)    All obligations of the Company under the Plan and with respect to Awards
shall be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or other event, or a sale or disposition of all or substantially all of the
business and/or assets of the Company and references to the “Company” herein and
in any Award agreements shall be deemed to refer to such successors.
* * * * *




-21-

--------------------------------------------------------------------------------






EXHIBIT A
EMPLOYEE STOCK PURCHASE SUB-PLAN


1.    Purpose and Effective Date. The E.W. Scripps Company Employee Stock
Purchase Sub-Plan (“Sub-Plan”) is adopted and established by the Company as a
sub-plan under The E.W. Scripps Company 2010 Long-Term Incentive Plan (the
“Plan”) and shall at all times be subject to the terms and conditions of the
Plan. The purpose of the Sub-Plan is to facilitate the purchase of Shares by
Eligible Employees through Purchase Rights upon the terms, and subject to the
conditions, set forth below and in the Plan.
2.    Definitions. Capitalized terms used in the Sub-Plan but not defined herein
shall have the same meanings as defined in the Plan. In addition to those terms
and the terms defined in Section 1 of the Sub-Plan, the following terms shall
have the meanings hereinafter set forth, unless a different meaning is clearly
required by the context:
“Account” shall mean the individual account established by the Agent for each
Sub-Plan Participant for purposes of accounting for and/or holding each Sub-Plan
Participant’s Shares, dividends and distributions, and shall include any amounts
credited to the Sub-Plan Participant’s Account under The E.W. Scripps Company
Employee Stock Purchase Plan dated as of May 8, 2008, which previously expired
pursuant to its terms.
“Act” shall mean the Securities Act of 1933.
“Administrator” shall mean the Vice President, Human Resource Operations or
equivalent title of the Company, subject to the general control of, and
superseding action by, the Committee.
“Agent” shall mean the bank, brokerage firm, financial institution, or other
entity or person(s) engaged, retained or appointed to act as the agent of the
Employer and of the Sub-Plan Participants.
“Closing Value” shall mean, as of a particular date, the value of a Share
determined by the closing sales price for such Share (or the closing bid, if no
sales were reported) as quoted on the NASDAQ for the last market trading day
prior to the date of determination, as reported in The Wall Street Journal or
such other source as the Administrator deems reliable.
“Compensation” shall mean regular base salary or wages, shift differential,
commissions (as paid) and draw actually received as of a particular pay date,
including any amounts not paid to an Employee pursuant to an election under Code
Sections 125 and 401(k). Compensation shall not include any deferred
compensation, bonuses, overtime, severance or dismissal pay, cost-of-living
allowances, or any extraordinary pay, or any compensation after an Employee’s
last day of work except for purposes of Section 6(b) of the Sub-Plan.
“Designated Subsidiaries” shall mean each Subsidiary, unless specifically
excluded from participation in the Sub-Plan by the Board.


-22-

--------------------------------------------------------------------------------




“Eligible Employee” means any Employee who (1) is regularly scheduled to work at
least twenty (20) hours per week, (2) is customarily employed for at least five
(5) months each calendar year, (3) is not a member of a collective bargaining
unit unless the collective bargaining agreement covering such person
specifically provides for eligibility to participate in this Sub-Plan, and (4)
is not designated as ineligible to participate in the Sub-Plan by the
Administrator.
“Employee” means any person who performs services as a common law employee of
the Employer, and does not include “leased employees”, as that term is defined
under Section 414(n) of the Code, or other individuals providing services to the
Employer in a capacity as an independent contractor.
“Employer” means, individually and collectively, the Company and the Designated
Subsidiaries.
“Enrollment Period” shall mean the one (1) month period ending on the 15th day
of the calendar month preceding an Offering Period during which Eligible
Employees may elect to participate in the Sub-Plan with respect to such Offering
Period, i.e., for the first quarter of a year, the Enrollment Period would be
November 15 through December 15.
“Offering Period” shall mean the one (1) calendar quarter period during which
Sub-Plan Participants authorize payroll deductions to fund the purchase of
Shares on their behalf under the Sub-Plan. The first Offering Period shall
commence on the date specified by the Committee in its sole discretion.
“Plan Year” shall mean the calendar year.
“Purchase Price” shall mean, for each Share purchased in accordance with Section
4 of the Sub-Plan, an amount equal to the lesser of (1) ninety percent (90%) of
the Closing Value of a Share on the first Trading Day of each Offering Period,
or the earliest date thereafter as is administratively feasible (which for
Sub-Plan purposes shall be deemed to be the date the Purchase Right was granted
to each Eligible Employee who is, or elects to become, a Sub-Plan Participant);
or (2) ninety percent (90%) of the Closing Value of such Share on the last
Trading Day of the Offering Period, or the earliest date thereafter as is
administratively feasible (which for Sub-Plan purposes shall be deemed to be the
date each Purchase Right was exercised).
“Sub-Plan” shall have the meaning set forth in Section 1.
“Sub-Plan Participant” means any Eligible Employee who has elected to
participate in the Sub-Plan for an Offering Period by authorizing payroll
deductions and entering into a written subscription agreement with an Employer
or the Administrator during the Enrollment Period for such Offering Period.
“Trading Day” shall mean a day on which national stock exchanges and the NASDAQ
are open for trading.
3.    Eligible Employees


-23-

--------------------------------------------------------------------------------




a.    In General. Participation in the Sub-Plan is voluntary. All Eligible
Employees of an Employer are eligible to participate in the Sub-Plan as of a
date specified by the Administrator or the Committee. Each Eligible Employee who
is a Sub-Plan Participant shall have the same rights and privileges as every
other Eligible Employee who is a Sub-Plan Participant, and only Eligible
Employees of an Employer satisfying the applicable requirements of the Sub-Plan
will be entitled to be a Sub-Plan Participant.
b.    Limitations on Purchase Rights. An Employee who otherwise is an Eligible
Employee shall not be entitled to purchase Shares under the Sub-Plan if (1) such
purchase would cause such Eligible Employee to own Shares (including any Shares
which would be owned if such Eligible Employee purchased all of the Shares made
available for purchase by such Eligible Employee under all Purchase Rights then
held by such Eligible Employee, whether or not then exercisable) representing
five percent (5%) or more of the total combined voting power or value of each
class of stock of the Company or any Subsidiary; or (2) such purchase would
cause such Eligible Employee to have rights to purchase more than $25,000 of
Shares under the Sub-Plan (and under all employee stock purchase plans of the
Company and its Subsidiary corporations which qualify for treatment under
Section 423 of the Code) for any calendar year in which Purchase Rights are
outstanding (based on the Closing Value of such Shares, determined as of the
date such rights are granted and can first be exercised hereunder). For purposes
of clause (1) of this paragraph (b), the attribution rules set forth in Section
424(d) of the Code and related regulations shall apply. For purposes of applying
the $25,000 limitation, the number of Shares covered by one Purchase Right may
not be carried over to any other Purchase Right.
4.    Enrollment and Offering Periods
a.    Enrolling in the Sub-Plan. To participate in the Sub-Plan, an Eligible
Employee must enroll in the Sub-Plan in accordance with procedures established
by the Administrator. Enrollment for a given Offering Period will take place
during the Enrollment Period for such Offering Period.
b.    The Three-Month Offering Period. Any Employee who is an Eligible Employee
and who desires to purchase Shares hereunder must file with the Administrator or
Employer an authorization for payroll deduction and a subscription agreement
during an Enrollment Period. Such authorization shall be effective for the
Offering Period immediately following such Enrollment Period. Each Offering
Period shall last for three (3) calendar months, commencing on the first day (or
the First Trading Day) of the calendar quarter and ending on the last day (or
the last Trading Day) of the calendar quarter. There shall be four (4) Offering
Periods each Sub-Plan Year during the term of this Sub-Plan. On the first day
(or the First Trading Day) of each Offering Period each Sub-Plan Participant
shall be granted a Purchase Right under the Sub-Plan and such right shall last
only for three (3) months, i.e., it shall expire at the end of the Offering
Period for which it was granted.
c.    Changing Enrollment. The offering of Shares pursuant to the Sub-Plan shall
occur only during an Offering Period and shall be made only to Sub-Plan
Participants. Once enrolled, a Sub-Plan Participant shall continue to
participate in the Sub-Plan for each succeeding Offering Period until he or she
terminates his or her participation by revoking his or her payroll deduction


-24-

--------------------------------------------------------------------------------




authorization or ceases to be an Eligible Employee. Once a Sub-Plan Participant
has elected to participate under the Sub-Plan, that Sub-Plan Participant’s
payroll deduction authorization and subscription agreement shall apply to all
subsequent Offering Periods unless and until the Sub-Plan Participant ceases to
be an Eligible Employee, modifies or terminates said authorization and/or
agreement or withdraws from the Sub-Plan. If a Sub-Plan Participant desires to
change his or her rate of contribution, he or she may do so effective for the
next Offering Period by filing a new authorization for payroll deduction and/or
subscription agreement with the Administrator or Employer during the Enrollment
Period immediately preceding such Offering Period, in accordance with rules and
procedures established by the Administrator.
5.    Use of Funds. All payroll deductions received or held by an Employer under
the Sub-Plan may be used by the Employer for any corporate purpose, and the
Employer shall not be obligated to segregate such payroll deductions. Any
amounts held by an Employer or other party holding amounts in connection with or
as a result of payroll withholding made pursuant to the Sub-Plan and pending the
purchase of Shares hereunder shall be considered a non-interest-bearing,
unsecured indebtedness extended to the Employer or other party by the Sub-Plan
Participants.
6.    Amount of Contribution; Method of Payment
a.    Payroll Withholding. Except as otherwise specifically provided herein, the
Purchase Price will be payable by each Sub-Plan Participant by means of payroll
withholding. The withholding shall be in increments of one percent (1%). The
minimum withholding permitted shall be an amount equal to one percent (1%) of a
Sub-Plan Participant’s Compensation and the maximum withholding shall be an
amount equal to ten percent (10%) of a Sub-Plan Participant’s Compensation. In
any event, the total withholding permitted to be made by any Sub-Plan
Participant for a Plan Year shall be limited to the sum of $22,500. The actual
percentage of Compensation to be deducted shall be specified by a Sub-Plan
Participant in his or her authorization for payroll withholding. Sub-Plan
Participants may not deposit any separate cash payments into their Accounts.
b.    Application of Withholding Rules. Payroll withholding will commence with
the first paycheck issued during the Offering Period and will continue with each
paycheck throughout the entire Offering Period, except for pay periods for which
such Sub-Plan Participant receives no compensation (e.g., uncompensated personal
leave, leave of absence, etc.). A pay period which overlaps Offering Periods
will be credited in its entirety to the Offering Period in which it is paid.
Payroll withholding shall be retained by the Employer or other party responsible
for making such payment to the Sub-Plan Participant, until applied to the
purchase of Shares as described in Section 7 of the Sub-Plan and the
satisfaction of any related federal, state or local withholding obligations
(including any employment tax obligations), or until returned to such Sub-Plan
Participant in connection with a withdrawal from the Sub-Plan or a revocation of
authorization described in Section 11 of the Sub-Plan.
At the time the Shares are purchased, or at the time some or all of the Shares
issued under the Sub-Plan are disposed of, Sub-Plan Participants must make
adequate provision for the Employer’s federal, state, local or other tax
withholding obligations (including employment taxes), if any, which arise upon
the purchase or disposition of the Shares. At any time, the Employer may, but
shall not be obligated to, withhold from each Sub-Plan Participant’s
Compensation the amount


-25-

--------------------------------------------------------------------------------




necessary for the Employer to meet applicable withholding obligations, including
any withholding required to make available to the Employer any tax deductions or
benefits attributable to the sale or early disposition of Shares by the Sub-Plan
Participant. Each Sub-Plan Participant, as a condition of participating under
the Sub-Plan, shall agree to bear responsibility for all federal, state, and
local income taxes required to be withheld from his or her Compensation as well
as the Sub-Plan Participant’s portion of FICA (both the OASDI and Medicare
components) with respect to any Compensation arising on account of the purchase
or disposition of Shares. The Employer may increase income and/or employment tax
withholding on a Sub-Plan Participant’s Compensation after the purchase or
disposition of Shares in order to comply with federal, state and local tax laws,
and each Sub-Plan Participant shall agree to sign any and all appropriate
documents to facilitate such withholding.
7.    Purchasing, Transferring Shares
a.    Maintenance of Account. Upon enrollment in the Sub-Plan by a Sub-Plan
Participant and upon receipt by the Agent of such data as it requires, the Agent
shall establish a Sub-Plan Account in the name of such Sub-Plan Participant. At
the close of each Offering Period, the aggregate amount deducted during such
Offering Period by the Employer from a Sub-Plan Participant’s Compensation (and
credited to a non-interest-bearing account maintained by the Employer or other
party for bookkeeping purposes) will be communicated by the Employer to the
Agent and shall thereupon be credited by the Agent to such Sub-Plan
Participant’s Account (unless the Sub-Plan Participant has given written notice
to the Administrator of his or her withdrawal or revocation of authorization,
prior to the date such communication is made). As of the last day of each
Offering Period, or as soon thereafter as is administratively feasible, the
Agent will automatically purchase Shares on behalf of each Sub-Plan Participant
with respect to those amounts reported to the Agent by the Administrator or
Employer as creditable to that Sub-Plan Participant’s Account. On the date of
purchase of such Shares, the amount then credited to the Sub-Plan Participant’s
Account for the purpose of purchasing Shares hereunder will be divided by the
Purchase Price and there shall be transferred to the Sub-Plan Participant’s
Account by the Agent the number of whole Shares which results (with any
remaining cash amounts returned to the Sub-Plan Participant as soon as
administratively feasible, as no fractional Shares shall be purchased under the
Sub-Plan). Any Shares purchased under this Sub-Plan shall be funded by, and
shall reduce, the Share reserve of Section 3(a) of the Plan.
b.    Insufficient Number of Available Shares. In the event the number of Shares
to be purchased by Sub-Plan Participants during any Offering Period exceeds the
number of Shares available for sale under the Sub-Plan, the number of Shares
actually available for sale hereunder shall be limited to the remaining number
of Shares authorized for sale under the Sub-Plan and shall be allocated in
accordance with the Company’s instructions by the Agent among the Sub-Plan
Participants in proportion to each Sub-Plan Participant’s Compensation during
the Offering Period over the total Compensation of all Sub-Plan Participants
during the Offering Period. Any excess amounts withheld and credited to Sub-Plan
Participants’ Accounts then shall be returned to the Sub-Plan Participants as
soon as is administratively feasible.


-26-

--------------------------------------------------------------------------------




c.    Handling Excess Shares. In the event that the number of Shares which would
be credited to any Sub-Plan Participant’s Account in any Offering Period exceeds
the limit specified in Section 3(b) of the Sub-Plan, such Sub-Plan Participant’s
Account shall be credited with the maximum number of Shares permissible, and the
remaining amounts will be refunded in cash as soon as administratively
practicable.
d.    Status Reports. Statements of each Sub-Plan Participant’s Account shall be
given to participating Employees at least quarterly. The statements shall set
forth the Purchase Price and the number of Shares purchased. The Agent shall
hold in its name, or in the name of its nominee, all Shares so purchased and
allocated. No certificate will be issued to a Sub-Plan Participant for Shares
held in his or her Account unless he or she so requests in writing or unless
such Sub-Plan Participant’s active participation in the Sub-Plan is terminated
due to death, disability, separation from service or retirement.
e.    In-Service Share Distributions. A Sub-Plan Participant may request that a
certificate for all or part of the full Shares held in his or her Account be
sent to him or her after the relevant Shares have been purchased and allocated.
All such requests must be submitted to the Agent. No certificate for a
fractional Share will be issued; the fair value of fractional Shares, as
determined pursuant to the Sub-Plan on the date of withdrawal of all Shares
credited to a Sub-Plan Participant’s Account, shall be paid in cash to such
Sub-Plan Participant. The Sub-Plan may impose a reasonable charge, to be paid by
the Sub-Plan Participant, for each stock certificate so issued prior to the date
active participation in the Sub-Plan ceases; such charge shall be paid by the
Sub-Plan Participant to the Administrator or Employer prior to the date any
distribution of a certificate evidencing ownership of such Shares occurs.
8.    Dividends and Other Distributions
a.    Reinvestment of Dividends. Cash dividends and other cash distributions
received by the Agent on Shares held in its custody hereunder will be credited
to the Accounts of individual Sub-Plan Participants in accordance with their
interests in the Shares with respect to which such dividends or distributions
are paid or made, and will be paid to the Sub-Plan Participant as soon as
administratively feasible, unless the Sub-Plan Participant makes an election to
reinvest the cash dividends or other cash distributions in accordance with
procedures established by the Administrator, in which case the amounts will be
applied, as soon as practical after the receipt thereof by the Agent, to the
purchase in the open market or otherwise at prevailing market prices of the
number of whole Shares capable of being purchased with such funds, after
deduction of any bank service fees, brokerage charges, transfer taxes, and any
other transaction fee, expense or cost payable in connection with the purchase
of such shares and not otherwise paid by the Employer (with any remaining cash
amounts returned to the Sub-Plan Participant as soon as administratively
feasible, as no fractional Shares shall be purchased under the Sub-Plan).
b.    Shares to Be Held in Agent’s Name. All purchases of Shares made pursuant
to this Section will be made in the name of the Agent or its nominee, shall be
held as provided in Section 7 of the Sub-Plan, and shall be transferred and
credited to the Account(s) of the individual Sub-Plan Participant(s) to which
such dividends or other distributions were credited. Dividends paid in the form
of Shares will be allocated by the Agent, as and when received, with respect to


-27-

--------------------------------------------------------------------------------




Shares held in its custody hereunder to the Accounts of individual Sub-Plan
Participants in accordance with such Sub-Plan Participants’ interests in such
Shares with respect to which such dividends were paid. Property, other than
Shares or cash, received by the Agent as a distribution on Shares held in its
custody hereunder, shall be sold by the Agent for the accounts of the Sub-Plan
Participants, and the Agent shall treat the proceeds of such sale in the same
manner as cash dividends received by the Agent on Shares held in its custody
hereunder.
c.    Tax Responsibilities. The automatic reinvestment of dividends under the
Sub-Plan will not relieve a Sub-Plan Participant (or Eligible Employee with an
Account) of any income or other tax which may be due on or with respect to such
dividends. The Agent shall report to each Sub-Plan Participant (or Eligible
Employee with an Account) the amount of dividends credited to his or her
Account.
9.    Voting of Shares. A Sub-Plan Participant shall have no interest or voting
right in any Shares until such Shares have been actually purchased by the Agent
in the Sub-Plan Participant’s behalf. Shares held for a Sub-Plan Participant (or
Eligible Employee with an Account) in his or her Account will be voted in
accordance with the Sub-Plan Participant’s (or Eligible Employee’s) express
written directions. In the absence of any such directions, such Shares will not
be voted.
10.    Sale of Shares. Subject to the provisions of Section 16 of the Sub-Plan,
a Sub-Plan Participant may at any time, and without withdrawing from the
Sub-Plan, by giving notice to the Agent, direct the Agent to sell all or part of
the Shares held on behalf of the Sub-Plan Participant. Upon receipt of such a
notice on which the Sub-Plan Participant’s signature is guaranteed by a bank or
trust company, the Agent shall, as soon as practicable after receipt of such
notice, sell such Shares in the marketplace at the prevailing market price and
transmit the net proceeds of such sale (less any bank service fees, brokerage
charges, transfer taxes, and any other transaction fee, expense or cost) to the
Sub-Plan Participant.
11.    Withdrawals from the Sub-Plan and Revocations
a.    General Rule. A Sub-Plan Participant may at any time, by giving written
notice to the Administrator or Employer, withdraw from the Sub-Plan or, without
withdrawing from the Sub-Plan but by giving written notice to the Administrator
or Employer, revoke his or her authorization for payroll deduction for the
Offering Period in which such revocation is made.
b.    Refund of Amounts Not Used to Purchase Shares. At the time of any
withdrawal or revocation under this Section, any amount deducted from payroll
which has not previously been used to purchase Shares will be used to purchase
Shares in accordance with Section 7(a) of the Sub-Plan.
c.    Withdrawal of Shares. Upon any withdrawal from the Sub-Plan as a result of
separation from employment, as provided in Section 12 of the Sub-Plan, a
Sub-Plan Participant (or his or her executor or personal administrator), shall
elect to either transfer Shares to his or her own personal brokerage account or
receive cash for the full number of Shares then being held in his or her
Account. If the Sub-Plan Participant elects cash, the Agent shall sell such
Shares in the marketplace at the prevailing market price and send the net
proceeds (less any bank service fees,


-28-

--------------------------------------------------------------------------------




brokerage charges, transfer taxes, and any other transaction fee, expense or
cost) to the Sub-Plan Participant. If no election is made, Sub-Plan
Participant’s Shares will be sold as stated herein and net proceeds shall be
sent to Sub-Plan Participant. In every case of withdrawal from the Sub-Plan,
fractional Shares allocated to a Sub-Plan Participant’s Account will be paid in
cash at the Closing Value of such Shares on the date such withdrawal becomes
effective (or as soon thereafter as is administratively feasible). Upon any
other withdrawal, the Sub-Plan Participant may elect to retain his or her Shares
under the Sub-Plan until separation from employment for any reason, at which
time this Section 11(c) shall apply.
12.    Separation from Employment. Separation from employment for any reason,
including death, disability, termination or retirement, shall be treated as a
withdrawal from the Sub-Plan, as described in Section 11 of the Sub-Plan. A
service fee will not be charged for any withdrawal attributable to a separation
from employment.
13.    Assignment. Neither payroll deductions credited to a Sub-Plan
Participant’s account nor any Purchase Rights or Shares held under the Sub-Plan
may be assigned, alienated, transferred, pledged, or otherwise disposed of in
any way by a Sub-Plan Participant other than by will or the laws of descent and
distribution. Any such assignment, alienation, transfer, pledge, or other
disposition shall be without effect, except that the Administrator may treat
such act as an election to withdraw from the Sub-Plan as described in Section 11
of the Sub-Plan. A Sub-Plan Participant’s right to purchase Shares under this
Sub-Plan may be exercisable during the Sub-Plan Participant’s lifetime only by
the Sub-Plan Participant.
14.    Amendment or Termination of the Sub-Plan. Subject to Section 24 of the
Plan, the Board shall have the right, at any time, to amend, modify or terminate
the Sub-Plan without notice; however, no Sub-Plan Participant’s outstanding
subscriptions shall be adversely affected by any such amendment, modification or
termination.
15.    Administration
a.    General. Subject to Section 4 of the Plan, the Sub-Plan shall be
administered by the Administrator. The Administrator shall be responsible for
the administration of all matters under the Sub-Plan which have not been
delegated to the Agent. The Administrator shall have full and exclusive
discretionary authority to construe, interpret and apply the terms of the
Sub-Plan, to determine eligibility and to adjudicate all disputed claims filed
under the Sub-Plan. Any rule or regulation adopted by the Administrator shall
remain in full force and effect unless and until altered, amended or repealed by
the Administrator. The Committee may reserve to itself any or all of the
authority and responsibility of the Administrator under the Sub-Plan or may act
as administrator of the Sub-Plan for any and all purposes and, in this regard,
shall administer the Sub-Plan as it relates to any “Section 16 officers” of the
Company.
b.    Specific Responsibilities. The Administrator’s responsibilities shall
include, but shall not be limited to:
(1)    interpreting the Sub-Plan (including issues relating to the definition
and application of “Compensation”);


-29-

--------------------------------------------------------------------------------




(2)    identifying and compiling a list of persons who are Eligible Employees
for an Offering Period;
(3)    identifying those Eligible Employees not entitled to subscribe for Shares
during any Offering Period on account of the limitations described in Section
3(b) of the Sub-Plan; and
(4)    providing prompt notice to the Agent of the enrollment of Eligible
Employees, the Shares to be credited to Sub-Plan Participants’ Accounts, and any
written notices of withdrawal or revocation of authorization filed with the
Administrator by individual Sub-Plan Participants.
The Administrator may from time to time adopt rules and regulations for carrying
out the terms of the Sub-Plan. Interpretation or construction of any provision
of the Sub-Plan by the Administrator shall be final and conclusive on all
persons, absent specific and contrary action taken by the Board. Any
interpretation or construction of any provision of the Sub-Plan by the Board
shall be final and conclusive.
c.    Electronic or Other Media. Notwithstanding any other provision of the
Sub-Plan to the contrary, including any provision that requires the use of a
written instrument, the Administrator may establish procedures for the use of
electronic or other media in communications and transactions between the
Sub-Plan or the Agent and Sub-Plan Participants. Electronic or other media may
include, but are not limited to: e-mail, the Internet, intranet systems and
automated telephonic response systems.
16.    Securities Law Restrictions
Notwithstanding any provision of the Sub-Plan to the contrary:
a.    Need for Registration Statement. No Shares may be purchased under the
Sub-Plan until a registration statement has been filed and become effective with
respect to the issuance of the Shares covered by the Plan under the Act.
b.    Insider Restrictions. The following restrictions or provisions shall apply
to Sub-Plan Participants who are “Section 16 officers” of the Company:
(1)    Any withdrawal of Shares from such a Sub-Plan Participant’s Account shall
suspend the right of such Sub-Plan Participant to have Shares purchased under
both the employee stock purchase feature of the Sub-Plan and the dividend
reinvestment feature of the Sub-Plan, for a period of six (6) months;
(2)    Any such Sub-Plan Participant who ceases participation in the Sub-Plan or
who revokes his or her authorization for payroll deduction pursuant to Section
11 of the Sub-Plan may not again participate in the Sub-Plan or authorize any
additional payroll deductions, for a period of at least six (6) months;


-30-

--------------------------------------------------------------------------------




(3)    Any certificates evidencing ownership of Shares purchased under the
Sub-Plan for such a Sub-Plan Participant may be legended to disclose the
restrictions set forth in this Section; and
(4)    Any such Sub-Plan Participant who wishes to withdraw or sell Shares must
withdraw or sell all of such Sub-Plan Participant’s Shares under the Sub-Plan.
17.    Death. In the event of Sub-Plan Participant’s death, the Administrator or
Agent shall deliver his or her Shares and/or cash under the Sub-Plan to the
executor or administrator of Sub-Plan Participant’s estate.
18.    Section 409A. Notwithstanding anything contained in this Sub-Plan to the
contrary, in no event shall the purchase of Shares with respect to any Offering
Period occur later than March 15 of the calendar year immediately following the
year in which occurs the last day of that Offering Period. This Sub-Plan is
intended to comply with the short-term deferral exception to Section 409A of the
Code and shall be construed, administered, and governed in a manner that effects
such intent.
* * * * *


-31-